Order entered September 26, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01111-CV

                               IN RE TINA WHITE, Relator

                 Original Proceeding from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-00919

                                         ORDER
                          Before Justices Lang, Myers, and Whitehill

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE